Opinion filed March 20, 2015




                                       In The


        Eleventh Court of Appeals
                                    ____________

                                No. 11-14-00282-CR
                                    ____________

                ROSEMARIE LYNN BROWN, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 29th District Court
                               Palo Pinto County, Texas
                           Trial Court Cause No. 14994


                      MEMORANDUM OPINION
      Pursuant to a plea agreement, Rosemarie Lynn Brown pleaded guilty in
March 2013 to the state jail felony offense of burglary of a building. The trial
court deferred a finding of guilt, and it placed Appellant on deferred adjudication
community supervision for a term of three years. In September 2014, the State
filed a motion to proceed with an adjudication of guilt based upon alleged
violations—numbered one through six in the motion—by Appellant of the terms
and conditions of her community supervision. At a hearing on the motion, the
State abandoned allegation one; Appellant pleaded “not true” to allegations two,
three, and four; and Appellant pleaded “true” to allegations five and six. After
receiving evidence, the trial court found allegations two through six to be true,
adjudicated Appellant guilty of the charged offense, and assessed Appellant’s
punishment at confinement in the State Jail Division of the Texas Department of
Criminal Justice for eighteen months. We dismiss the appeal.
        Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and states that he has concluded that the appeal is frivolous.
Counsel has provided Appellant with a copy of the motion to withdraw, the brief,
the reporter’s record, and the clerk’s record, and counsel has advised Appellant of
her right to review the record and file a response to counsel’s brief. A response has
not been filed. 1 Court-appointed counsel has complied with the requirements of
Anders v. California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex.
Crim. App. 2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008);
Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim.
App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and
Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
        Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit
and should be dismissed. Schulman, 252 S.W.3d at 409. A plea of true to an
alleged violation standing alone is sufficient to support a trial court’s decision to



        1
        By letter, this court granted Appellant thirty days in which to exercise her right to file a response
to counsel’s brief.

                                                     2
revoke community supervision and to proceed to an adjudication of guilt. See
Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App. 1979).
      We note that counsel has the responsibility to advise Appellant that she may
file a petition for discretionary review with the clerk of the Texas Court of
Criminal Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal
cases, the attorney representing the defendant on appeal shall, within five days
after the opinion is handed down, send his client a copy of the opinion and
judgment, along with notification of the defendant’s right to file a pro se petition
for discretionary review under Rule 68.”). Likewise, this court advises Appellant
that she may file a petition for discretionary review pursuant to TEX. R. APP. P. 68.
      The motion to withdraw is granted, and the appeal is dismissed.


                                                           PER CURIAM


March 20, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3